826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard NICKLES, Plaintiff-Appellant,v.David CROCKETT, Attorney General; Bill Mooney, AssistantAttorney General; Lt. Lincoln Higgins; and LannySmith, Defendants-Appellees.
No. 86-5803
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.

ORDER
Before ENGEL, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
This pro se Tennessee prisoner appeals the district court's judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, we affirm the district court's judgment for the reasons set forth in the United States Magistrate's report and recommendation and as adopted by the district court in its order filed on June 27, 1986.  In addition, it is clear that the plaintiff failed to state a claim for a deprivation of his liberty or property in violation of the due process clause of the fourteenth amendment of the Federal Constitution in light of the doctrine enunciated in Parratt v. Taylor, 451 U.S. 527 (1981).  See Smith v. Rose, 760 F.2d 102, 106 (6th Cir. 1985); Brooks v. Dutton, 751 F.2d 197, 199 (6th Cir. 1985).


3
Accordingly, the-district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.